Citation Nr: 1444990	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to August 2, 2012 and in excess of 70 percent on and after August 2, 2012 for service-connected depressive disorder.  

2. Entitlement to service connection for a heart condition, to include as secondary to service-connected depressive disorder.  

3. Whether new and material evidence has been submit to reopen a claim of entitlement to service connection for degenerative joint disease with intervertebral disc syndrome of the lumbar spine, and if so, whether service connection for a low back disorder is warranted.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978, August 1981 to August 1983, and December 1986 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Board notes that a July 2004 rating decision denied service connection for hypertension.  The Veteran is now seeking entitlement to service connection for a heart condition and is currently diagnosed with various heart conditions, to include coronary artery disease, myocardial infarction, hypertension, and left ventricular aneurysm.  Thus, this is a new claim rather than a petition to reopen the previous claim of service connection for hypertension.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).      

The issues of entitlement to service connection for a heart condition and a back condition, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1. The Veteran's depressive disorder has not been productive of total occupational and social impairment but rather the Veteran's depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood.  

2. A July 2004 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was informed of his appellate rights and he did not perfect an appeal.  

3.  Evidence added to the record since the final July 2004 denial relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, and no more, for the Veteran's depressive disorder have been met since July 27, 2010.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his depressive disorder arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim for a higher initial rating.  The Veteran's VA treatment records, dated through December 2012, have been associated with the claims file.  The Veteran's service treatment records and private treatment records, as well as his Social Security Administration records, have also been associated with the claims file.  

The Veteran was afforded VA examinations in June 2011, September 2012, and November 2012.  The examination reports are adequate to determine the severity of the Veteran's depressive disorder as the examiners conducted appropriate evaluations of the Veteran and noted examination findings as to the severity and extent of the Veteran's depressive disorder symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Initial Rating Claim for Depressive Disorder 

By way of background, in July 2011, the RO granted service connection for depressive disorder and assigned a 30 percent rating, effective July 27, 2010.  The Veteran disagreed with the 30 percent rating and the RO, in January 2013, assigned a 70 percent rating, effective August 2, 2012.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran contends that his service-connected depressive disorder has been more severe than the currently assigned ratings and that he is entitled to a higher disability rating.  The Board finds that the Veteran's service-connected depressive disorder has manifested to occupational and social impairment with deficiencies in most areas throughout the entirety of the appeal.  However, the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's symptoms have not manifested to total and occupational impairment.   

The June 2011 VA examination report revealed that the Veteran had nightmares, frequent flashbacks, and chronic sleep disturbances.  He tended to stay away from public places and his long term and short term memories were adequate.  The examiner stated that the Veteran had "severe" functional impairment but that his depression did not prevent him from obtaining a physical or sedentary employment.  His GAF score was 40.  VA treatment records from July 2011 reveal that the Veteran experienced thoughts of hurting himself and that he believed he would be "better off dead."  A suicide safety plan was constructed.  In August 2011, the Veteran stated that he had a good social support system of his brother and a close friend and denied suicidal thoughts.  See August 2011 VA treatment record.  Additionally, VA treatment records noted that the Veteran was neatly groomed with a logically and coherent thought process and good judgment, without hallucinations or delusions.  See July 2011 - March 2012 VA treatment records.  The September 2012 VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity with chronic sleep impairment, depressed mood, intermittent illogical speech, and impaired abstract thinking.  The November 2012 VA examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking.  Suicidal ideations were noted, as well as panic attacks and intermittent inability to perform activities of daily living.  

Accordingly, the Board finds that a 70 percent rating is warranted throughout the entirety of the appeal period as the Veteran has demonstrated "severe" functional impairment and suicidal ideations.  See June 2011 VA examination report and July 2011 VA treatment record.  However, the preponderance of the evidence is against a finding that the Veteran's symptoms manifested to total occupational and social impairment.  The evidence of record describes a good relationship with his brother and a close friend, and he indicated a plan to attend church.  Although the November 2012 VA examiner noted that the Veteran displayed intermittent inability to perform activities of daily living, both the September 2012 and November 2012 VA examiners noted that the Veteran's symptoms did not amount to total occupational and social impairment.  There is no evidence of persistent delusions and hallucinations; disorientation to time or place; or grossly inappropriate behavior.  As such, the Board finds that the Veteran's overall disability picture does not more closely approximate a 100 percent rating.  Staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to a total social and occupational impairment.     

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability as the criteria specifically address his social and occupational impairment as well as the specific severity and manifestations of the condition.  The rating criteria are therefore adequate to evaluate his sole service-connected disability and referral for consideration of extraschedular rating is not warranted.

New and Material Evidence for Service Connection Claim for Low Back Disorder

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

Here, the Veteran was denied entitlement to service connection for degenerative joint disease with intervertebral disc syndrome in July 2004.  The Veteran contended that his disability began in 1982 in service.  The RO stated that there was not a relationship between the Veteran's current back condition and service nor was there evidence of degenerative joint disease within one year of separation from service.  The RO considered the Veteran's service treatment records, VA treatment records, private treatment records, and a VA examination which noted a work-related back injury in between his periods of service.  The Veteran was notified of the denial and his appellate rights in July 2004 and he did not submit a timely notice of disagreement.  

The Board notes that VA treatment records dated within one year of the July 2004 denial are now associated with the claims file.  However, these records did not relate to a nexus between the back condition and service.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Furthermore, the Board notes that additional service records were obtained after the July 2004 rating decision.  Some of the newly associated service records are duplicates of records already in the claims file, while the remaining records are not relevant to the Veteran's service connection claim for a back condition.  38 C.F.R. § 3.156(c).  As such, the July 2004 rating decision is final.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In July 2010, the Veteran submitted a new claim of entitlement to service connection for a back condition.  In his July 2010 claim, the Veteran contended that his back condition began in the Navy and that he has had back problems since service.  He also stated that he experienced back pain during his last period of service as he did a lot of lifting in service.  These statements are presumed credible for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  The lay statements are new in that it was not of record at the time of the July 2004 rating decision.  Also, the newly-received evidence is material as it relates to the unestablished fact of a nexus between service and the Veteran's current condition. Accordingly, the claim of entitlement to service connection for a back disorder is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective July 27, 2010, a 70 percent rating for depressive disorder is granted.  

A rating in excess of 70 percent for depressive disorder is denied.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder; to this extent only, the claim is granted. 


REMAND

The Board has reopened the claim of entitlement to service connection for a back disorder and finds that a VA examination is warranted to determine the nature, onset, and etiology of the Veteran's current back disorder.  The Veteran's service treatment records reveal complaints of back pain and a diagnosis of a strain in February 1975.  Back pain was also noted in September 1975.  An October 1990 service record also mentioned an incident where the Veteran noted back pain, stomach cramps and dizziness.  The record further reveals that the Veteran had a non-service related work injury of the back sometime between 1981 and 1984.  The Board notes that the Veteran had active duty service from December 1974 to December 1978, August 1981 to August 1983, and December 1986 to December 1992.  The RO shall afford the Veteran a VA examination to determine whether the Veteran's current back disorder is related, at least in part, to service.  

The Veteran contends that he has a heart condition that is either related to service or caused or aggravated by his service-connected depressive disorder.  A medical opinion was obtained in January 2013 as to whether the Veteran's heart condition was caused by his service-connected depressive disorder.  However, this opinion did not include a discussion of whether the Veteran's heart condition was aggravated by his service-connected depressive disorder.  See El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013).  A medical opinion should be obtained from a psychiatrist or psychologist to determine if the Veteran's heart condition is caused or aggravated by his service-connected depression.  Further, upon remand, a VA examination should be conducted to determine if the Veteran's heart condition is related to service.  

As the Veteran contends that his depressive disorder, back condition, and heart condition impact his ability to work fulltime, the Board observes that his claim for a TDIU is inextricably intertwined with the remanded claims for service connection for a heart condition and a back condition.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Thus, this claim must be remanded.  A VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disability.

Upon remand, the RO shall associate outstanding records of VA treatment dated since December 2012.        

Accordingly, the case is REMANDED for the following action:

1. Gather outstanding pertinent records of VA treatment dated since December 2012 and associate them physically or electronically with the record.  If no additional records are available, include documentation of the unavailability in the claims file. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include but not limited to, treatment from Guthrie Clinic and Robert Packer Hospital from 2013 and 2014 mentioned in the Veteran's October 2013 statement; Pocono Medical Center; and Dr. Kingsley.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any pertinent available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service back and heart problems and the impact of these disabilities on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this evidence.  

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his back disorder.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted. 

The Board notes that the Veteran had active duty from 
December 1974 to December 1978, August 1981 to August 1983, and December 1986 to December 1992.  Service treatment records reveal a lumbar spine strain in 1975 and the Veteran has reported a non-service work-related injury in approximately 1981-1984.  

The examiner should diagnose all back disabilities found to be present.  After acknowledging the Veteran's in-service treatment for back pain, the examiner must opine as to whether it is at least as likely as not that the Veteran's current back disability had its onset in service or is related, at least in part, to service.  The examiner should also state whether the Veteran had arthritis within one year after separation from service.     

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his heart condition.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted. 

The Veteran reports that he had chest pain in service.  

The examiner should diagnose all heart disabilities found to be present.  The examiner shall opine as to whether it is at least as likely as not that the Veteran's current heart disabilities had its onset in service or is related to service.  The examiner should also state whether the Veteran had hypertension or endocarditis within one year after separation from service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6. Obtain a medical opinion from a psychologist or psychiatrist regarding the relationship between the Veteran's heart conditions and his depressive disorder.  The claims file should be made available to and reviewed by the evaluator. 

The evaluator should discuss the June 2011 VA examination report and treatment records from 2009 regarding Paxil and its impact on the Veteran's heart condition.  The evaluator shall opine as to whether it is at least as likely as not that his heart condition(s) were caused or aggravated, at least in part, by his service-connected depressive disorder.      

7. Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to determine the impact of his service-connected disabilities on his ability to work. 
	
The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

8. Adjudicate the Veteran's claims of service connection for back condition and heart condition.  Thereafter, adjudicate the Veteran's claim of entitlement to a TDIU.  If the claims are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


